


Exhibit 10.1

TERMINATION AND RELEASE AGREEMENT

 

This Termination and Release Agreement (this “Agreement”) dated as of March 4,
2002 (the “Effective Date”) is entered into by and between SuperGen, Inc.
(“SuperGen”), a California corporation with a principal office at 4140 Dublin
Boulevard, Suite 200, Dublin, California 94568, and Abbott Laboratories
(“Abbott”), an Illinois corporation with a principal office at 100 Abbott Park
Road, Abbott Park, Illinois 60064.  SuperGen and Abbott are referred to herein
collectively as the “Parties” and individually as a “Party”.

 

                                WHEREAS, SuperGen and Abbott are parties to the
Worldwide Sales, Distribution, and Development Agreement between SuperGen and
Abbott, dated as of December 21, 1999 and as amended to date (the “Sales
Agreement”);

 

                                WHEREAS, SuperGen and Abbott are parties to the
Common Stock and Option Purchase Agreement between Abbott and SuperGen, dated as
of December 21, 1999 and as amended to date (the “Stock Purchase Agreement”);

 

                      WHEREAS, SuperGen and Abbott are parties to the U.S.
Distribution Agreement between SuperGen and Abbott, dated as of December 21,
1999 and as amended to date (the “U.S. Distribution Agreement”);

 

                      WHEREAS, the Parties wish to terminate the Sales Agreement
and the Stock Purchase Agreement; and

 

                                WHEREAS, the Parties wish to release any claims
relating to the Sales Agreement and/or the Stock Purchase Agreement.

 

                                NOW, THEREFORE, the Parties agree as follows:

 

1.       Definitions

 

1.1.                          “Affiliate” shall mean, with respect to any
entity, any other entity Controlling, Controlled by or under common Control with
the first entity.  For the purposes of this Section 1.1, Control shall mean the
ownership of 50% or more of any class of capital stock of any entity, an
interest in 50% or more of the profits of any entity or the possession of the
power to direct the activities of an entity, whether by contract or otherwise.

 

2.       Termination and Release

 

2.1.                        Termination of Sales Agreement.  In consideration of
mutual releases, covenants, agreements and/or other good and valuable
consideration, the receipt of which is hereby

 

 

-1-

--------------------------------------------------------------------------------


 

                                            acknowledged, the Parties agree to
terminate the Sales Agreement effective as of the Effective Date.

 

2.2.                        Termination of Stock Purchase Agreement.  In
consideration of mutual releases, covenants, agreements and/or other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree to terminate the Stock Purchase Agreement effective as of the Effective
Date.

 

2.3.                        SuperGen Release of Abbott.  In consideration of
mutual releases, covenants, agreements and/or other good and valuable
consideration, the receipt of which is hereby acknowledged, SuperGen, for itself
and for its Affiliates and for its and their respective administrators,
successors, assigns, officers, directors, employees, and trustees (all of the
foregoing being referred to in this paragraph as “Releasors”) release, acquit
and forever discharge Abbott, its Affiliates and its and their administrators,
successors, assigns, officers, directors, employees, attorneys, and trustees
(all of the foregoing being referred to in this paragraph as “Releasees”) from
all obligations to the Releasors, including all unpaid milestone obligations
whether asserted or unasserted, arising under or relating to the Sales Agreement
or the Stock Purchase Agreement, including the termination thereof, provided,
however, that nothing contained herein is intended to or shall release the
Releasees from any and all obligations set forth in this Agreement.

 

2.4.                        Abbott Release of SuperGen. In consideration of
mutual releases, covenants, agreements and/or other good and valuable
consideration, the receipt of which is hereby acknowledged, Abbott, for itself
and for its Affiliates and for its and their respective administrators,
successors, assigns, officers, directors, employees, and trustees (all of the
foregoing being referred to in this paragraph as “Releasors”) release, acquit
and forever discharge SuperGen, its Affiliates and its and their respective
administrators, successors, assigns, officers, directors, employees, attorneys,
and trustees (all of the foregoing being referred to in this paragraph as
“Releasees”) from all obligations to the Releasors arising under or relating to
the Sales Agreement or the Stock Purchase Agreement, including the termination
thereof, provided, however, that nothing contained herein is intended to or
shall release the Releasees from any and all obligations set forth in this
Agreement.

 

2.5.                        Fees and Expenses.  The Parties shall each bear the
fees and expenses of its counsel and their own out-of-pocket costs in connection
with this Agreement.

 

3.       Settlement of Outstanding Fees

 

3.1.                        Development Fees.  SuperGen currently owes Abbott
the sum of one million six hundred thousand dollars ($1,600,000) in connection
with development work that has been funded by Abbott under the Sales Agreement
(referred to herein as “Development Fees”).  The Development Fees shall be
reimbursed by SuperGen as follows: (i) eight hundred eighty thousand three
hundred sixty-five dollars ($880,365) shall be deducted from Abbott’s payment of
fees owed to SuperGen for 2001 fourth quarter sales of

 

 

-2-

--------------------------------------------------------------------------------


 

                                            Nipent® (Pentostatin) pursuant to
the U.S. Distribution Agreement; and (ii) the remaining seven hundred nineteen
thousand six hundred thirty-five dollars ($719,635) shall be paid by SuperGen to
Abbott within ten (10) days of the Effective Date.

 

3.2.                        Reconciliation.  In the event SuperGen presents
evidence within thirty (30) days of the Effective Date, such evidence to be
reasonably acceptable to Abbott, that the amount of Development Fees set forth
in paragraph 3.1 is overstated, Abbott shall refund the amount of such
overstatement within thirty (30) days of the presentation of such evidence.

 

4.       WARRANTIES, LIMITATION OF LIABILITY AND PUBLIC STATEMENTS

 

4.1.                        Limited Warranties.  Each Party hereby warrants that
it has the right and authority to enter into and carry out its obligations under
this Agreement and that this Agreement has been authorized by all requisite
corporate action.  Each Party hereby warrants that it shall not enter into any
agreement in conflict with this Agreement.

 

4.2.                        Public Statements.  Each Party hereby agrees not to
make any public statement, oral or written, disparaging the other Party with
respect to any activity arising under or relating to the Sales Agreement, the
Stock Purchase Agreement or the U.S. Distribution Agreement, provided that this
Paragraph shall not apply to oral questions, interrogatories, requests for
information or other documents required in connection with legal proceedings,
subpoenas, civil investigations or other similar processes.

 

5.       MISCELLANEOUS

 

5.1.                        Relationship of the Parties.  Nothing herein shall
create any association, partnership, joint venture or the relation of principal
and agent between the Parties.  Each Party is acting as an independent
contractor, and no Party shall have the authority to bind any other Party or its
representatives in any way.

 

5.2.                        Entire Agreement.  This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter hereof,
and cancels and supercedes all prior negotiations, understandings and agreements
relating to the subject matter hereof.  The Parties represent and warrant that,
other than the U.S. Distribution Agreement, there is no other agreement or
contract relating to the termination of the Sales Agreement and/or the Stock
Purchase Agreement or any consideration transferred or to be transferred between
the Parties other than as set forth in this Agreement.

 

5.3.                        Waiver and Amendment.  This Agreement may not be
amended except pursuant to a written instrument signed by each of the Parties. 
No right of a Party, and no breach of any terms of this Agreement, can be waived
and no election under this Agreement can be made unless such waiver or election
is in writing and signed by the Party waiving such right or making such
election.

 

 

-3-

--------------------------------------------------------------------------------


 

5.4.                        Governing Law.  This Agreement shall be governed by
the laws of the State of Illinois, without regard to the choice of law
principles thereof.

 

5.5.                        Construction and Interpretation.  This Agreement
shall be deemed to have been jointly drafted by the Parties, no rules of strict
construction against either Party shall be applied.  In this Agreement, the word
“including” shall be deemed to be followed by “without limitation”.

 

5.6.                        Severability.  The provisions of this Agreement are
severable.  If any such provision shall be held invalid or unenforceable for any
reason, such provision shall be replaced with a provision which accomplishes, to
the extent possible, the original business purpose of such provision in a valid
and enforceable manner.  The invalidity or unenforceability of any provision of
this Agreement shall not affect any other provision of this Agreement.

 

5.7.                        Assignment.  Each of the Parties shall have the
right to assign its rights hereunder only to a surviving entity of a merger with
such Party, by operation of law.  This Agreement shall be binding on and inure
to the benefit of the Parties and their respective successors and permitted
assigns.

 

5.8.                        Notices.  Any notice given under this Agreement
shall be made in writing by registered mail, return receipt requested, or by
overnight courier, and shall be deemed given on the date received.

 

If to SuperGen:                                     SuperGen, Inc.

                                                                4140 Dublin
Boulevard

                                                                Suite 200

                                                                Dublin,
California 94568

 

with a copy to:                                      Wilson Sonsini Goodrich &
Rosati

                                                                650 Page Mill
Road

                                                                Palo Alto,
California 94304-1050

 

If to Abbott:                                          Abbott Laboratories

                                                                200 Abbott Park
Road

                                                                Abbott Park,
Illinois 60064, USA

                                                                Attention of:
President, Hospital Products Division

 

with a copy to:                                      Abbott Laboratories

                                                                Domestic Legal
Operations, Dept. 322, Bldg. AP-6

                                                                100 Abbott Park
Road

                                                                Abbott Park,
Illinois 60064, USA

 

 

-4-

--------------------------------------------------------------------------------


 

5.9.                        Counterparts.  This Agreement may be executed by
facsimile and in one or more counterparts, each of which shall be deemed to be
an original and all of which together shall constitute the same agreement.

 

                      ******************

 

                      IN WITNESS WHEREOF, the Parties have executed this
Agreement as of the Effective Date.

 

Abbott Laboratories

 

SuperGen, Inc.

 

 

 

 

 

By:

/s/ CHRISTOPHER BEGLEY

 

By:

/s/ JOSEPH RUBINFELD

 

 

 

 

 

Name:

Christopher Begley

 

Name:

Joseph Rubinfeld

Title:

President Hospital Products Division

 

Title:

President and Chief Executive Officer

 

 

-5-

--------------------------------------------------------------------------------

